ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
L-3 Communications Integrated Systems, L.P.)           ASBCA No. 59695
                                               )
Under Contract Nos. FA8620-06-G-4002           )
                    FA8620-06-G-4003           )

APPEARANCE FOR THE APPELLANT:                          Karen L. Manos, Esq.
                                                        Gibson, Dunn & Crutcher LLP
                                                        Washington, DC

APPEARANCES FOR THE GOVERNMENT:                        E. Michael Chiaparas, Esq.
                                                        DCMA Chief Trial Attorney
                                                       Stephen R. Dooley, Esq.
                                                        Senior Trial Attorney
                                                        Defense Contract Management Agency
                                                        Boston, MA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 4 November 2015



                                                   1

                                                   MARK N. STEMPLE
                                                   Administrative Judge
                                                   Acting Chairman
                                                   Armed Services Board
                                                   of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59695, Appeal ofL-3
Communications Integrated Systems, L.P., rendered in conformance with the Board's
Charter.

      Dated:


                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals